The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the amendments and arguments filed and entered with the RCE filed 06/09/2022.  Claims 1-6, 8-14, 16-22, 24-28 are pending.  Claims 7, 15, 23 and 29-31 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term VISA, MASTERCARD, and AMERICAN EXPRESS, which are trade names or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings were received on 6/9/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The prior rejections under 35 USC 112 have been overcome by amendments and arguments filed 6/9/2022 and are withdrawn.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-6, 8-14, 16-22, 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining a suggested financial sub account processing a request to establish the suggested financial sub account, analyze transaction history of the established account, and determining a metric of the established financial sub account based on the analysis.
Claims  1-6, 8-14, 16-22, 24-28 are directed to  methods, product and system, which are one of the statutory categories of invention.  (Step 1: YES). 
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 6, computer readable medium Claim 14 and system Claim 22.  Claim 1 recites the limitations of determining a suggested financial sub account, processing a request to establish the suggested financial sub account, analyze transaction history of the established account, determining a financial health score of the established financial sub account based on the analysis, adjusting the score in real time and presenting.

MENTAL PROCESS
The limitation of determining a subaccount and responsive to receiving the request to determining and processing a request to establish a suggested financial sub account,  analyze transaction history and determining a financial health score of the established financial sub account based on the analysis, adjusting the score in real time and presenting, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a CCS “ “executing on a user computing device” language, “determining” “processing” and “analyzing in the context of this claim encompasses the user choosing to make a request verbally to establish a sub account and reviewing the transaction history of the sub account to determine a metric. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 6, 14 and 22 are also abstract for similar reasons. (The claims recite an abstract idea)
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the mental processes into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
In particular, the claim recites the additional elements – using a server, user interface and an application executing on a user computing device to perform the steps. The server, interface and computing device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of presenting data, processing a data and analyzing data and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, claims 6, 14 and 22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform creating a sub account, analyzing for a financial health score adjusting the score and presenting steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   (See Applicant' s original specification para. [0096] about implementation using general purpose or special purpose computing devices).   Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 6, 14 and 22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Further, the elements of dependent claims 2-5, 8-13, 16-21 and 24-28 (the financial account is a line of credit, presenting an updated account balance, update a subaccount balance, accounts providers are different, confirmation of amount, first and second accounts are related, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 6, 14 and 22.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations only served to further describe the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-5, 7-13, 15-21 and 23-28 are not patent eligible. 

CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
The claim as a whole recites a method of organizing human activity, specifically a fundamental economic practice including a sales/banking transaction and creation of financial budgeting accounts. The claimed invention is a method that allows for determining a subaccount and responsive to receiving the request for determining and processing a request to establish a suggested financial sub account,  analyze transaction history determining a financial health score of the established financial sub account based on the analysis, adjusting the score in real time and presenting which is a fundamental economic process. Thus, the claim recites an abstract idea. The mere nominal recitation of a generic computing system server, generic processors, interfaces do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of creating a sub financial account with scoring of the financial health for presentation in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Accordingly, the claim recites an abstract idea.  Claims 6, 14 and 22 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/computing device/server to perform the creating a sub account, analyzing for a financial health score adjusting the score and presenting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
In particular, the claim recites the additional elements – using a server and an application  executing on a user computing device to perform the steps. The server and computing device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of presenting data, processing a data and analyzing data and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, claims 6, 14 and 22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform creating a sub account and analyzing for a financial health score steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   (See Applicant' s original specification para. [0096] about implementation using general purpose or special purpose computing devices).   Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claims 6, 14 and 22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Further, the elements of dependent claims 2-5, 8-13, 16-21 and 24-28 (the financial account is a line of credit, presenting an updated account balance, update a subaccount balance, accounts providers are different, confirmation of amount, first and second accounts are related, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 6, 14 and 22.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations only served to further describe the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-5, 7-13, 15-21 and 23-31 are not patent eligible. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-14, 16-22, 24-31 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Ventura (US 2013/0103580 A1).
Specifically as to claim 1, Ventura discloses a computer implemented method comprising: (see para 55) determining, by a consumer computing system (CCS) server and based at least in part on a first transaction history relating to a financial account stored in a database of the CCS server, a suggested financial sub-account, wherein the financial account is associated with a user and an account balance and wherein the suggested financial sub-account (see para 61 and Figure 2B historical, current and expected expenses) is associated with a sub-account balance that is or will be related to the account balance of the financial account (see para 82 for suggested accounts and spending in the cash flow optimizer 201;  figures 3H and 3I, para 66, 65 and 114, 112); 
causing, by the CCS server, a payment service application executing on a user computing device of the user (see para 55 mobile app) to present an indication of the suggested financial sub-account in a[n] user interface of the payment service application (see para 82 and 55);
receiving, by the CCS server and through the payment service application, a user input that represents a request to establish the suggested financial sub-account on behalf of the user (see figure 3G; para 61); 
responsive to receiving the user input, processing, by the CCS server,  the request to establish the suggested  financial sub-account, wherein the processing comprises associating the financial sub-account with the financial account as an established financial sub account, associating a sub-account identifier with the financial sub-account, and causing a portion of the account balance of the financial account to be allocated to the sub-account balance of the established financial sub-account (see para 62 real time control spending behavior with goals);
 analyzing, by the CCS server, a second transaction history relating to the established financial sub account over a timer period (see monitory cash flow plan para 61-63); 
determining, by the CCS server and based on the analysis of the second transaction history relating to the established financial subaccount over the time period, a financial health score for the established financial sub account wherein the financial health score is an indicatory of a financial health condition of the established financial sub account over the time period (see para see para 83 cash flow optimizer, para 75 and 87 dashboard, para 88 for details on sub accounts and categories, see para 84 determine corrective actions, recommendations, or change to plan, see para 56 for financial health score (as defined in the instant specification) real-time status and updates regarding the comparison of the save account plan to actual amounts saved. As such, the user may view the percentage complete towards each saving goal); 
assigning, by the CCS server, the financial health score to the established financial sub account (see para 56, real-time status and updates regarding the comparison of the save account plan to actual amounts saved. As such, the user may view the percentage complete towards each saving goal”); 
presenting, by the CCS server, in the user interface of the payment service application executing on the user computing device of the user (see para 55) the established financial sub-account with an indication of (1) the assigned financial health score and (2) the sub-account balance of the established financial sub account (see figure 3H; para 87 and 75 for dashboard, para 83 is the cash flow optimizer);
automatically adjusting, by the CCS server and based at least in part on monitoring transactions associated with the established financial sub-account in real time, the assigned financial health score (see para 52 “real-time tracking of household cash flow across pay, spend and save sub-accounts”); and
presenting, by the CCS server, in the user interface of the payment service application executing on the user computing device of the user, the adjusted assigned financial health score (see para 84 related to determining corrective actions and goals, para 87 for dashboard). 
Specifically as to claim 2,  the financial account is a line of credit available to the user (see para 6-8 for income sources), the method further comprising: 43Docket No. 084367.0237/SQ-0594-US 1-Clreceiving a second user input through the payment service application, wherein the second user input represents a request to draw an amount of funds from the line of credit and transfer the amount of funds to the established financial account (see figure 3B-3I, para 177, figure 4A); responsive to receiving the second input that represents the request to draw the amount of funds from the line of credit, causing the amount of funds to be transferred to the established financial subaccount from the line of credit (see figure 4B and 3Q); and causing the payment service application executing on the user computing device of the user to present an updated account balance associated with the established financial account (see para 98 or para 177 may offer any form of loan and a line of credit is a form of a loan).  
Specifically as to claim 3, determining one or more suggested transfers of funds from the financial account to the established financial subaccount based on a third transaction history of the user associated with the financial account and the established financial subaccount (see para 95-97 subcategories); causing the payment service application to present an indication of one or more of the suggested transfers of funds wherein the indication includes identification of the first financial account, the second financial subaccount, and an amount of funds to be transferred (see para 112, para 83 optimizer); receiving a second input through the payment service application that represents a confirmation of a suggested transfer of funds (see figure 3Q); and responsive to receiving the second input that represents a confirmation of the suggested transfer of funds, causing the indicated amount of funds to be transferred from the financial account to the financial subaccount (see figures 3B-3I); and causing the payment service application executing on the user computing device of the user to present  an updated account balance associated with the financial account and an updated account balance associated with the financial subaccount (see figure 3H).  
Specifically as to claim 4, receiving a second user input through the payment service application wherein the second input represents a request to transfer funds from a first financial account to a second financial account; 44Docket No. 084367.0237/SQ-0594-US 1-Cldetermining a suggested amount of funds to transfer based on a third transaction history of the user associated with the first financial account or the second financial account; causing the payment service application to present the suggested amount of funds to transfer (dashboard para 77); receiving a third user input through the payment service application that represents a confirmation of the transfer of the suggested amount of funds from the first financial account to the second financial account; responsive to receiving the third input that represents a confirmation of the transfer of the suggested amount of funds, initiating the transfer of the suggested amount of funds from the first financial account to the second financial account on behalf of the user; and causing the payment service application, executing on the user computing device of the user to present an updated account balance associated with the first financial account and an updated account balance associated with the second financial account (see reasoning for claims 1 and 3 above in addition to para 97).  
Specifically as to claim 5, the second financial account is a sub-account related to the first financial account (see para 78-79).  
Claims 6, 14, and 22 are similar to claim 1 and rejected for the same reasoning.  See above rejection for specific citations.  
Specifically as to claims 8, 16, and 24, sub-account balance of the established  financial sub-account is an allocated subset of an account balance of a related financial account, and wherein a change in the sub-account balance of a financial sub-account causes a corresponding change in the account balance of the related financial account (cash flow: see para 107 and 118; figure 4N).  
Specifically as to claims 9, 17, and 25, at least two of the financial accounts of the list of financial accounts are associated with different account providers (see figure 4O).  
Specifically as to claims 10, 18, and 26, receiving user second input that represents a request to transfer an amount of funds from a first financial account of the list of financial accounts to a second financial account of the list of financial accounts; determining a suggested amount of funds to transfer based on a transaction history of the user associated with the first financial account and the second financial account; presenting the suggested amount of funds to transfer; receiving user input that represents a confirmation of the suggested amount of funds; and responsive to receiving the user input that represents a confirmation of the suggested amount of funds, causing the amount of funds to be transferred from the first financial account to the second financial account (see reasoning for claims 1, 3 and 4 above in addition to figures 3Q and 4B).  
Specifically as to claims 11, 19, and 27, the second financial account is the established financial sub-account (see para 112-114, and figure 3G).  
Specifically as to claims 12, 20, and 28, a financial account of the list of financial accounts is a line of credit available to the user, receiving user input that represents a request to draw an amount of funds from the line of credit and transfer the amount of funds to a financial account  (see figure 3B-3I, para 177, figure 4A); and responsive to receiving the user input that represents a request to draw the amount of funds from the line of credit, causing the amount of funds to be transferred to the financial account from the line of credit  (see figure 3B-3I, 3Q, 4B para 177).  
Specifically as to claims 13 and 21, determining one or more suggested transfers of funds from a first financial account of the list of financial accounts to a second financial account of the list of financial accounts based on a transaction history of the user associated with the first financial account and the second financial account (see reasoning for claims 1, 3 and 4 above in addition to figures 3Q and 4B); presenting one or more of the suggested transfers of funds, wherein the presenting includes identification of the first financial account, the second financial account, and an amount of funds to be transferred (see reasoning for claims 1, 3 and 4 above in addition to figures 3Q and 4B); receiving user input that represents a confirmation of a suggested transfer of funds; and responsive to receiving the user input that represents a confirmation of the suggested transfer of funds, causing the identified amount of funds to be transferred from the first financial account to the second financial account (see reasoning for claims 1, 3 and 4 above in addition to figures 3Q and 4B).
Specifically as to claims 29, 30 and 31, wherein the metric is an indicator of a financial health condition of the established financial sub-account over the time period and comprises an indication of a performance of the established financial sub-account in meeting goals associated with the established financial sub-account over the time period (see para 84 related to determining corrective actions and goals, para 87 for dashboard).

Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1-6, 8-14, 16-22, 24-28 with respect to 35 USC 101 subject matter eligibility, Examiner respectfully disagrees.  Regarding applicant’s argument the instant claims are not abstract, Examiner notes the claims are directed to the abstract grouping of mental process as well as certain methods of organizing human activity, subgroup fundamental economic practice (budgeting).  
With regards to applicant’s 2A2 analysis, applicant provides the claims “recite a specific process of accomplishing the desired results of establishing user accounts and sub-accounts and facilitating a user managing and monitoring her accounts and sub-accounts. This process includes the determination of a financial health score as an indicator of condition of the financial health of a specific sub-account over a period of time. The process further includes the assignment, display, and automatic adjustment of the financial health score as a result of monitoring transactions associated with the established financial sub-account in real time.” Similar to Finjan, Inc., Examiner respectfully disagrees.  Finjan is directed to a virus scan that generates a security profile identifying bot while the instant is not. In Finjan, the improvement over traditional virus scanning, which only recognized the presence of previously identified viruses.  The method also enabled more flexible virus filtering and greater user customization. Finjan was not merely directed to “recited specific steps towards achieving the desired improvement” as argued by applicant (see rem page 19). Applicant’s claimed invention is directed to showing a financial health score on a user interface and applicant’s response fails to link the legal concepts to the facts of the application under examination.
	With regards to applicant’s arguments with respect to the claim steps include a manner that cannot be practically performed in the human mind, Examiner respectfully disagrees.  The MPEP provides “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer")” (see MPEP § 2106.04(a)(2), subsection III).
With regards to applicant’s arguments with regards to the relation of the instant to a PTAB decision, PTAB decisions are case specific and cannot be used to create the basis for an argument unless the decision is precedential.
With regards to applicant’s arguments relative to the McRO decision, Examiner respectfully disagrees.  McRO is directed to an improvement in a 3D animation technique previously unable to be completed automatically, it had to be done by artists by hand.  The basis for the McRO court’s decision was that the claims were directed to an improvement in computer related technology (allowing computers to produce “accurate and realistic lip synchronization and facial expressions in animated characters” that preciously could only be produced by human animators.  The claimed invention was described in the specification as improving the computer animation through the use of specific rules, rather than human artists, to set morph weights and transition parameters between phonemes.  Human artists did not use the claimed rules, and instead relied on subjective determinations to set the morph weights and manipulate the animated face to match pronounced phonemes.  The incorporation of the particular claimed rules in computer animation that “improved [the] existing technological process”, unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.   Applicant’s claimed invention are not directed to an improvement in an existing technological process such as McRO. 
With regards to applicant’s arguments that claims are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to creating financial sub accounts and using a metric to analyze,  which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of creating financial sub accounts) is not performed on a special use computer but instead on a general purpose computer “The embodiments can be implemented on known devices such as a personal computer,” see para 123 of originally filed specification).  The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s reliance on BASCOM, Examiner respectfully disagrees.  Bascom was filed March 19, 1997.  Back in 1997, the Internet was known to contain information that consumers, students, and businesses wanted to access. BASCOM patent, 1:16–17.  According to BASCOM, filtering software was first placed on local computers, such that each local computer had its own tool for filtering websites (or other Internet content) requested by the operator of the computer.  Id. at 1:58–63, Figure 8.  Although the filtering software worked for its intended purpose, there were logistical problems with locating a tool for filtering Inter-net content on each local computer:  (1) “it is subject to be modified or thwarted by a computer literate end-user, such as a teenager or corporate employee”; (2) “it is difficult and time consuming to install on every end-user’s client machine”; (3) “[it] is dependent upon individual end-user hardware and operating systems and requires modified software for different end-user platforms;” and (4) “the client database [ ] must be updated frequently to track changes in the content of various Internet sites” which “requires frequent downloads from the Internet or disk updates.”  The ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website.  The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website.  The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied.  The ’606 patent describes its filtering system as a novel advance over prior art computer filters, in that no one had previously provided customized filters at a remote server.  An inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer. The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.  As is the case in BASCOM an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.  The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.  As explained in BASCOM, prior art filters were both susceptible to hacking and dependent on local hardware and software, or confined to an inflexible one-size-fits-all scheme.  Although the invention in BASCOM is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet.  BASCOM is instead claiming a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems.  By taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a “soft-ware-based invention [ ] that improve[s] the performance of the computer system itself.”  In the instant,  the claims have been considered in combination and as a whole and do not amount to more than an abstract-idea-based solution implemented with generic technical components in a conventional way.
With regards to applicant’s argument with regards to 35 USC 102, Examiner respectfully disagrees.  Applicant argues “Ventura fails to disclose, teach, or suggest determining, by the CCS server and based on the analysis of the second transaction history relating to the established financial sub-account over the time period, a financial health score for the established financial sub- account, wherein the financial health score is an indicator of a financial health condition of the established financial sub-account over the time period… assigning such a financial health score to a sub-account, much less assigning, by the CCS server, the financial health score to the established financial sub-account (seen on the dashboard by the cash flow optimizer and cash flow management operation, see para 75, 83 and 87); and “presenting a financial health score along with a balance of a sub-account, much less presenting, by the CCS server, in the user interface of the payment service application executing on the user computing device of the user, the established financial sub-account with an indication of (1) the assigned financial health score and (2) the sub-account balance of the established financial sub-account” (see figure 3H; para 55, 87 and 75 for dashboard, para 83 is the cash flow optimizer) nor “automatically adjusting, by the CCS server and based at least in part on monitoring transactions associated with the established financial sub-account in real time, the assigned financial health score and presenting, by the CCS server, in the user interface of the payment service application executing on the user computing device of the user, the adjusted assigned financial health score” (see para 52 “real-time tracking of household cash flow across pay, spend and save sub-accounts” ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Penna et al. and Ellenberger et al. disclose financial record keeping software.  Ngan disclose methods for transaction authorization.  Griggs et al. disclose  methods that allow for determining a transaction initiation mode used to conduct a transaction.  Baumgartner et al. disclose a stored value card issued in the name of a cardholder and with an account associated with an issuer and a legal account holder.  De La Motte discloses a trust account and plural debit cards.  Femrite et al. disclose account money transfer methods.  Hutchison et al . disclose use of subaccounts in payment accounts.  Grassadonia discloses a technology for customizing the flow of a payment transaction at a payer's mobile device, based on parameters associated with a payee to which the payer is making the payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                   /KELLY S. CAMPEN/Primary Examiner, Art Unit 3691